Case 3:20-cv-08150-JJT Document 1-1 Filed 06/23/20 Page 1 of 2

6/16/2020

www.azd uscourts.gov/cgi-bin/generate_civil_js44.pl

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Civil Cover Sheet

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974, The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for

use only in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an attachment to the
Complaint or Notice of Removal.

 

Plaintiff(s): Brenda Whittaker

County of Residence: Yavapai
County Where Claim For Relief Arose: Yavapai

Plaintiff's Atty(s):

Penny lL. Koepke (Brenda Whittaker )
Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206

4808331001

WinRed Technical Services, LLC, a
Delaware limited liability company,

Defendant(s): and National Republican Senatorial
Committee, a District of Columbia
non-profit organization,

County of Residence: Outside the State of Arizona

Defendant's Atty(s):

 

IL. Basis of Jurisdiction:

UL Citizenship of Principal
Parties Diversity Cases Only)
Plaintiff:- N/A
Defendant:-N/A

 

IV. Origin :
V._Nature of Suit:
VLCause of Action:

VIL Requested in Complaint
Class Action: Yes
Dollar Demand:
Jury Demand: Yes

www.azd.uscourts.gov/egi-bin/generate_civil_js44.pl

3. Federal Question (US. not a party)

1. Original Proceeding _
$90 Other Statutory Actions

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

2

 

 
Case 3:20-cv-08150-JJT Document 1-1 Filed 06/23/20 Page 2 of 2

6/16/2020 www.azd.uscourts.gov/cegi-bin/generate_civil_js44.pl
VUE. This case is not related to another case.

 

Signature: /s/ Penny L. Koepke
Date: 6/18/2020

If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents,

Revised: 01/2014

www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

2/2

 

 
